IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Robert Hallinan,                        :
                         Petitioner     :
                                        :
                   v.                   :   No. 80 C.D. 2016
                                        :   Submitted: June 17, 2016
Workers’ Compensation Appeal            :
Board (Boston Coach),                   :
                      Respondent        :



BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge




OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE COHN JUBELIRER                     FILED: September 12, 2016


      Robert Hallinan (Claimant) petitions for review of the Order of the Workers’
Compensation Appeal Board (Board) affirming the Decision of a Workers’
Compensation Judge (WCJ) that denied Claimant’s Claim Petition. On appeal,
Claimant argues that the WCJ and Board erred in concluding that based upon the
facts and medical evidence, Claimant failed to satisfy his burden of proving that
his cardiac arrest was related to his employment duties. Additionally, Claimant
argues that the WCJ and Board failed to set forth any credibility determinations
concerning the medical evidence. Discerning no error, we affirm.
      The facts in this matter are undisputed. Claimant worked as an executive
chauffeur for Boston Coach (Employer). (WCJ Decision, Finding of Fact (FOF) ¶
1.) On August 22, 2013, Claimant “passed out on an elevator at the Philadelphia
International Airport.” (Id.) Claimant suffered a sudden cardiac arrest while “on
his way to pick up a client.” (Id.) Claimant was transferred to a hospital, where he
woke up about one week to 10 days later. (Id. ¶ 4.) At the hospital, Claimant
received treatment for his sudden cardiac arrest. (Id. ¶ 5.) On September 4, 2013,
Claimant underwent a procedure for an “[i]mplantation of a single chamber
implantable cardioverter-defibrillator.” (Id. ¶ 15.) The procedure was conducted
by Daniel Frisch, M.D., who advised Claimant not to drive for six months from the
time of the cardiac arrest. (Id. ¶ 16.) As a result of his loss of consciousness and
cardiovascular condition, Claimant’s driving privilege was recalled until he could
demonstrate that his condition met the Pennsylvania Department of Transportation
minimum medical standards.          (Id. ¶ 6.)    After successful corrective surgery,
Claimant recovered and his driving privilege was reinstated. (Hr’g Tr., June 18,
2014 (June 2014 Hr’g Tr.), at 6, R.R. at 101.) Claimant returned to work full time
without restrictions for Employer as a chauffeur on February 25, 2014. (Id.)
       On October 29, 2013, Claimant filed a Claim Petition and Penalty Petition.
(FOF ¶ 1; R.R. at 1-11.) In the Claim Petition, Claimant alleged that his sudden
cardiac arrest occurred while in the course of his employment because he was on
his way to pick up a client for Employer. (FOF ¶ 1; R.R. at 1-7.) Claimant sought
payment for full disability from August 22, 2013, ongoing. (R.R. at 3.) In the
Penalty Petition, Claimant alleged that Employer violated Section 406.1 of the
Workers’ Compensation Act1 (Act) by failing to issue a timely Notice of


       1
       Act of June 2, 1915, P.L. 736, added by, Section 3 of the Act of February 8, 1972, as
amended, 77 P.S. § 717.1. Section 406.1 of the Act provides, in pertinent part:

                                                                            (Continued…)
                                             2
Compensation Payable (NCP) or Notice of Compensation Denial (NCD). (R.R. at
7-11.) Employer filed timely answers denying the allegations of both petitions.
(FOF ¶ 1; R.R. at 12-17.) On November 14, 2013, Employer issued an NCD
stating that “[t]he employee did not suffer a work-related injury. The definition of
injury also includes aggravation of a pre-existing condition, or disease contracted
as a result of employment.” (R.R. at 121.) The petitions were assigned to the
WCJ, who held hearings at which both Claimant and Employer presented
evidence.
      Claimant testified at the hearings, describing his work duties and the events,
as he could remember, following the August 22, 2013, incident. (FOF ¶ 3.) As a
chauffeur for Employer,

      Claimant received e-mails on the night before his trips and for his
      assignments, went to the [Employer]’s office, got a car for the trips,
      carried bags for about 80 percent of the work time, bought items for
      the [Employer]’s high profile clients, and received dispatches for rides
      throughout the work day.

(Id.) Claimant does not remember what happened the day of the cardiac event.
(R.R. at 22.) From Claimant’s understanding, he approached the airport elevator,
and once inside he lost consciousness causing him to collapse. (Id.) The next
thing Claimant remembered was waking up at the hospital a week to 10 days later.

      The employer and insurer shall promptly investigate each injury reported or
      known to the employer and shall proceed promptly to commence the payment of
      compensation due either pursuant to an agreement upon the compensation payable
      or a notice of compensation payable as provided in section 407 . . . on forms
      prescribed by the department and furnished by the insurer. The first installment
      of compensation shall be paid not later than the twenty-first day after the
      employer has notice or knowledge of the employe’s disability.

Id.

                                             3
(FOF ¶ 4; R.R. at 23.) Claimant has never lost consciousness prior to the incident
and remained in the care of physicians. (R.R. at 24.) On February 25, 2014, six
months after the incident, Claimant returned to work as a full-time chauffeur,
without restrictions. (R.R. at 101.)
       Because Claimant had returned to work in less than 52 weeks from the
injury, without loss of earnings, both parties relied on written reports from their
medical experts. Section 422(d) of the Act, 77 P.S. § 835.2 Claimant presented
two reports from medical expert Robert F. Sing, D.O. The first report is dated
November 5, 2013, when Dr. Sing initially evaluated Claimant. (R.R. at 141-42.)
According to Dr. Sing’s evaluation of Claimant, the “cardiac event clearly
occurred during the course of employment as he was picking up a client from the .
. . [a]irport.” (R.R. at 142.) However, Dr. Sing concluded that the specific
etiology or cause of Claimant’s cardiac arrest remained “unclear and hopefully will
be ascertained from the medical records.” (Id.) The second report by Dr. Sing is
dated July 8, 2014, and was offered to rebut the opinions of Employer’s medical
expert, Manoj Khandelwal, M.D. (R.R. at 143-45.) Dr. Sing stated that while


       2
         Added by Section 6 of the Act of June 26, 1919, as amended. Section 422(d) states, in
relevant part:

       Where any claim for compensation at issue before a workers’ compensation judge
       involves fifty-two weeks or less of disability, either the employe or the employer
       may submit a certificate by any health care provider as to the history,
       examination, treatment, diagnosis, cause of the condition and extent of disability,
       if any, and sworn reports by other witnesses as to any other facts and such
       statements shall be admissible as evidence of medical and surgical or other
       matters therein stated and findings of fact may be based upon such certificates or
       such reports.

77 P.S. § 835.

                                               4
Claimant was hospitalized, he experienced “episodes of ventricular arrhythmias
during the hospitalization, and had positive results for benzodiazepines and
negative results for all cardiac stimulants, inclusive of elevated caffeine levels . . .
.” (FOF ¶ 17.) Dr. Sing stated that “none of Claimant’s treating physicians
determined the exact etiology for the cause of the Claimant’s ‘sudden cardiac
[arrest].’” (Id. ¶ 18.) Dr. Sing disagreed with Dr. Khandelwal’s conclusions and
findings from the medical record, in regards to Claimant’s cardiac arrest, as

        there was no evidence of left ventricular dysfunction or underlying
        cardiomyopathy . . . there was absolutely no evidence of any
        cardiomyopathy with a consistency to human growth hormone levels
        or testosterone usage, in contrast to Dr. Khandelwal’s statements; and
        that there was no indication of the Claimant’s use of human growth
        hormones.

(Id.)
        Employer presented two reports from medical expert Dr. Khandelwal.3 The
first report from Dr. Khandelwal was based on an evaluation of Claimant dated
February 6, 2014. (FOF ¶ 20; R.R. at 218-21.) Dr. Khandelwal opined that
Claimant’s cardiac arrest was caused by a preexisting mitral valve prolapse and
mitral regurgitation (MVP/MR), and it also may have been “potentiated” by the

        3
          Employer also presented testimony from its Operations Manager (Manager) who was
familiar with Claimant and viewed him as a good employee. (FOF ¶ 9.) Manager testified that
on August 22, 2013, Employer dispatched Claimant to two assignments and that Claimant
completed one assignment before the cardiac event. (Id. ¶ 11.) It was during the second
assignment at the airport that Claimant suffered his cardiac arrest. As such, Claimant never
picked up the client, and his car was found in the airport parking lot. (Id.) Manager’s testimony
established that Employer was notified that Claimant had been found unconscious in an elevator
at the airport. Manager explained that in order to reach the client, Claimant had the option of
either taking the elevator or the stairs to the terminal. (Id. ¶ 12.) Manager indicated that
Claimant did not deviate from his assignment at any point, including at the time of the cardiac
event, on August 22, 2013. (Id.)

                                               5
use of supplements and high energy drinks.        (FOF ¶ 21; R.R. at 221.)       Dr.
Khandelwal deemed Claimant to be “fully recovered and [stated that he could]
return to his prior position with no restriction.” (R.R. at 221.) On August 31,
2014, Dr. Khandelwal issued his second report, which established that Claimant
suffers from “underlying structural heart disease as evidenced by his MVP/MR and
as a consequence suffered a cardiac arrest potentiated by the use of supplements
which are known in themselves to be associated with a higher risk of cardiac
arrest.” (R.R. at 231.) Dr. Khandelwal also stated that Claimant’s cardiac arrest
was “entirely unrelated to the Claimant’s workplace and entirely related to his
preexisting condition.” (Id.)
      The WCJ issued a Decision on December 3, 2014, denying and dismissing
Claimant’s Claim Petition. The WCJ held that the medical evidence, particularly
from Dr. Sing, was insufficient to satisfy Claimant’s burden of proof. (WCJ
Decision, Conclusion of Law (COL) ¶ 3.) Specifically, the WCJ concluded that
“Dr. Sing’s statements did[ not] establish that the Claimant’s work activities and/or
conditions caused the Claimant’s cardiac arrest on August 22, 2013 and/or were a
substantial contributing factor to the Claimant’s heart attack and disability, with a
reasonable degree of medical certainty.” (FOF ¶ 19.) The WCJ further stated that
none of Claimant’s treating physicians were able to determine the “exact etiology
for the cause of the Claimant’s ‘sudden cardiac [arrest].’” (Id. ¶ 18.) Accordingly,
the WCJ held that Claimant failed to satisfy his burden of proof “in accordance
with the terms of the . . . Act.” (COL ¶ 3.)
      On December 23, 2014, Claimant appealed the WCJ Decision to the Board.
(R.R. at 272-74.) Claimant argued that the “WCJ erred in finding that the opinions
of his medical expert, Dr. Sing, failed to establish a causal connection between his


                                          6
work and his condition.” (Board Op. at 2.) The Board held that WCJ did not err in
finding that the medical evidence presented by Claimant’s medical expert, Dr.
Sing, was insufficient to satisfy his burden of proof. The Board concluded that
although “the cardiac arrest occurred while Claimant was performing his job
duties,” Dr. Sing’s opinion was insufficient because it was not unequivocal
medical evidence that Claimant’s cardiac “event was caused by Claimant’s work
duties.” (Board Op. at 6 (emphasis in original).) The Board further observed that
no evidence or testimony was presented that showed “Claimant had been exerting
himself near the time of the cardiac event.” (Id.) Claimant also asserted “that the
WCJ erred in failing to make credibility determinations regarding the medical
testimony.” (Id.) The Board disagreed, holding that credibility determinations
were unnecessary here because Claimant’s medical expert could not provide a
sufficient opinion determining the cause of the cardiac event.           (Id.)      Finally,
Claimant argued that “the WCJ erred in failing to award him penalties for
[Employer]’s late filing of the NCD.” (Id.) The Board found no error in the
WCJ’s Decision because Claimant was not successful on his Claim Petition, and,
thus, no penalties could be awarded even though Employer had violated the Act.
(Id.) Claimant petitions this Court for review of the Board’s Order.4
      Here, the question is whether Claimant satisfied his burden of proof on his
Claim Petition. Accordingly, we begin by setting forth that burden.                 Section
306(c) of the Act provides, in pertinent part:


      4
          “Our review is limited to determining whether the necessary findings of   fact are
supported by substantial evidence, whether Board procedures were violated,          whether
constitutional rights were violated or [whether] an error of law was committed.”    Haddon
Craftsmen, Inc. v. Workers’ Comp. Appeal Bd. (Krouchick), 809 A.2d 434, 438         n.2 (Pa.
Cmwlth. 2002).

                                            7
       (1) The terms ‘injury’ and ‘personal injury’, as used in this act, shall
       be construed to mean an injury to an employe, regardless of his
       previous physical condition, except as provided under subsection (f),
       arising in the course of his employment and related thereto, and such
       disease or infection as naturally results from the injury or is
       aggravated, reactivated or accelerated by the injury; . . . The term
       “injury arising in the course of his employment,” as used in this
       article, . . . shall include all other injuries sustained while the employe
       is actually engaged in the furtherance of the business or affairs of the
       employer, whether upon the employer’s premises or elsewhere, and
       shall include all injuries caused by the condition of the premises or by
       the operation of the employer’s business or affairs thereon, sustained
       by the employe, who, though not so engaged, is injured upon the
       premises occupied by or under the control of the employer, or upon
       which the employer’s business or affairs are being carried on, the
       employe’s presence thereon being required by the nature of his
       employment.

77 P.S. § 411(1) (emphasis added). Thus, in a claim petition, the claimant has the
burden of proving all of the necessary elements to support an award. Inglis House
v. Workmen’s Comp. Appeal Bd. (Reedy), 634 A.2d 592, 595 (Pa. 1993). A
claimant must prove that he suffered a work-related injury and that he is disabled
from that injury. Sherrill v. Workmen’s Comp. Appeal Bd. (Sch. Dist. of Phila.),
624 A.2d 240, 245 (Pa. Cmwlth. 1993).
       In cardiac arrest cases where the causal connection between a claimant’s
employment duties and his injury is not obvious, establishing a connection requires
unequivocal medical testimony.        Haddon Craftsmen, Inc. v. Workers’ Comp.
Appeal Bd. (Krouchick), 809 A.2d 434, 439 (Pa. Cmwlth. 2002); see also
Bethlehem Mines Corp. v. Workmen’s Comp. Appeal Bd. (Plutch), 509 A.2d 942,
944 (Pa. Cmwlth. 1986) (stating same and that “the causation requirement in such .
. . disability claims is to show that the heart attack occurred within the course of
employment and that the employment was the cause thereof”). This Court has
stated that:
                                           8
      The phrase “unequivocal medical testimony” is a shorthand term
      lawyers and courts have devised and used for the rule of the common
      law, brought over to the field of workmen’s compensation, to the
      effect that one contending that a condition of disability is the result of
      injury arising in the course of employment must, unless the disability
      is clearly the result of a work injury, produce the expert medical
      testimony that the claimant’s condition in the expert’s professional
      opinion did come from the work experience.                McCrosson v.
      Philadelphia Rapid Transit Co., . . . 129 A. 568 ([Pa.] 1929); Vorbnoff
      v. Mesta Machine Co., . . . 133 A. 256 ([Pa.] 1926). See also Fink v.
      Sheldon Axle & Spring Co., . . . 113 A. 666 ([Pa.] 1921), where the
      rule was first expressed, but later explained and modified in
      McCrosson and Vorbnoff. It is not sufficient for the medical witness
      to testify that the claimant’s condition might have been or probably
      was the result of the claimant’s work. However, it is not absolutely
      essential that the expert say “that it is my professional opinion” and it
      is sufficient for the expert to say “I think” or “I believe” as the
      assertion of his opinion. See Elonis v. Lytle Coal Co., . . . 3 A.2d 995
      ([Pa. Super.] 1939).

Phila. Coll. of Osteopathic Med. v. Workmen’s Comp. Appeal Bd. (Lucas), 465
A.2d 132, 134 (Pa. Cmwlth. 1983) (emphasis added). A cardiac arrest that results
from a preexisting condition will not bar a claimant from receiving benefits, so
long as he shows with a reasonable degree of medical certainty that his
employment duties aggravated the preexisting condition.            Matlack, Inc. v.
Workmen’s Comp. Appeal Bd. (Rennie), 454 A.2d 1172, 1174 (Pa. Cmwlth. 1983)
The question of whether a claimant’s cardiac arrest occurred within the scope of
his employment is a question of law based on factual findings. Haddon Craftsmen,
Inc., 809 A.2d at 439.
      On appeal, Claimant makes three arguments. First, he argues that the WCJ
and the Board “erroneously confused the issues of course of employment and
medical causation.” (Claimant’s Br. at 9.) Second, he argues that the WCJ erred
by failing to make credibility determinations regarding the medical evidence. (Id.


                                          9
at 14.) Lastly, he argues that if the Claim Petition is granted, the Penalty Petition
should also be granted because Employer violated the Act by failing to file a
timely NCD and must pay penalties. (Id. at 17.)
      Claimant initially argues that the WCJ and the Board improperly combined
the two separate and distinct legal issues of “[c]ourse of employment and medical
evidence of causal relationship between the ‘injury’ and disability.” (Id. at 10
(emphasis omitted).) Claimant disagrees with the WCJ’s Decision denying the
Claim Petition based on the WCJ’s conclusion that Dr. Sing could not identify the
cause of Claimant’s cardiac arrest because, Claimant argues, the injury is
compensable where it unquestionably occurred while he was acting in the course
of his employment by picking up a client for Employer. Claimant’s interpretation
of Section 301(c)(1) of the Act, 77 P.S. § 411(1), is that any “injury” sustained
while “engaged in the furtherance of the business or affairs of the employer” is
compensable regardless of whether the injury was caused by the claimant’s
employment activities. Thus, Claimant argues that, pursuant to Section 301(c)(1),
the Claim Petition should have been granted because the cardiac arrest occurred at
work, even if it was not because of work. Claimant relies on, inter alia, this
Court’s decision in Carroll v. Workers’ Compensation Appeal Board (University
of Pennsylvania), 750 A.2d 938 (Pa. Cmwlth. 2000), for support of his assertion
that “there is no requirement that the injury be ‘caused by’ the condition of the
premises or by the operation of the employer’s business.” (Claimant’s Br. at 11.)
Claimant finally contends that the “necessity for medical evidence regarding
‘causal relationship’ applies to the connection between the injury and disability –
not as to the course of employment.”          (Claimant’s Br. at 10 (citing Fotta v.
Workmen’s Comp. Appeal Bd. (U.S. Steel/USX Corp.), 626 A.2d 1144 (Pa.


                                         10
1993)).)    Claimant argues that, using this standard, the medical evidence is
sufficient because the causal connection between the Claimant’s medical
condition, his cardiac arrest which occurred while furthering Employer’s affairs,
and his disability, the loss of wages due to his temporary driving restrictions, is
obvious. (Claimant’s Br. at 12.)
       Employer argues, citing precedent related to what is required to prove that a
cardiac arrest is compensable under the Act, that Claimant’s cardiac arrest had to
be related to his employment duties. Employer asserts that Claimant did not prove
that his cardiac arrest was related to his employment duties because the etiology or
cause of the cardiac arrest remains unknown, and, therefore, there is no
unequivocal medical evidence identifying his employment duties as the cause of
the cardiac arrest. Employer further contends that the cases Claimant relies upon,
Carroll and Fotta, are distinguishable.
       After reviewing the record, we agree with the WCJ and the Board that
Claimant failed to meet his burden of proof because he did not present unequivocal
medical evidence relating his cardiac arrest to his employment duties.                     Here,
Claimant was an executive chauffeur for Employer. There is no dispute that
Claimant suffered an “injury” in the form of sudden cardiac arrest that occurred
when he entered an elevator at the airport on his way to pick up a client for
Employer. However, as observed by the Board, there was no testimony presented
that established that Claimant had been exerting himself near the time of the
cardiac arrest,5 and, therefore, there was no obvious causal relationship between

       5
         See Villanova Univ. v. Workers’ Comp. Appeal Bd. (Mantle), 783 A.2d 366 (Pa.
Cmwlth. 2001). In that case, this Court held that the decedent’s heart attack was causally related
to his work activities, and thus awarded benefits because claimant’s medical expert determined
that physical exertion triggered the decedent’s fatal heart attack. The medical expert testified
                                                                                 (Continued…)
                                               11
the two. Accordingly, Claimant had to establish that relationship with unequivocal
medical evidence.       Mensah v. Workers’ Comp. Appeal Bd. (Norrell Temp
Agency), 716 A.2d 707, 709 (Pa. Cmwlth. 1998). Although Claimant’s medical
expert, Dr. Sing, stated that Claimant’s cardiac event occurred during the course of
his employment, Dr. Sing did not provide an unequivocal medical opinion that
Claimant’s cardiac arrest was caused by his employment duties. Instead, Dr. Sing
stated that “the etiology of the cardiac arrest remains unclear and hopefully will be
ascertained from the medical records.” (R.R. at 142). Claimant acknowledges that
his treating physicians do not know what “triggered” the cardiac event.
(Claimant’s Br. at 15.) Thus, Dr. Sing’s opinion that the etiology of the cardiac
event remains unknown does not establish that “[C]laimant’s condition . . . did
come from the work experience” and, as such, it is not unequivocal medical
testimony that supports causation. Phila. Coll. of Osteopathic Med., 465 A.2d at
134. For these reasons, the WCJ did not err in finding that Claimant’s medical
evidence failed to prove that Claimant’s cardiac arrest was work-related and in
denying the Claim Petition.
       Neither Carroll nor Fotta require a different result. In Carroll, the claimant
was at a meeting with his boss and five other directors at the employer’s premises,
the claimant felt a sneeze coming on, and attempted to suppress the sneeze because
he did not want to spread germs to the others in the meeting. Carroll, 750 A.2d at
941. As a result of his attempt to suppress the sneeze, the claimant’s retina
detached from his left eye, and he subsequently filed a specific loss claim based on


that, “what caused his death, his heart attack, his coronary event was a plaque rupture which
occurred simultaneously when he was exerting himself in a walking situation almost 400 yards
on the way back.” Id. at 368 (emphasis in original).

                                             12
the loss of that eye. Id. at 940. This Court held that the claimant’s eye injury,
which the medical expert testified was directly caused by the sneeze and resulted in
the loss of the claimant’s left eye, was compensable under Section 301(c)(1) of the
Act because it occurred while the claimant was engaged in the furtherance of his
employer’s affairs, and his attempt to suppress the sneeze to avoid spreading germs
was not “an action foreign to his employment or an action in abandonment
thereof.” Id. at 941-42. Claimant argues that simply because the cardiac arrest
occurred while he was working and furthering Employer’s interests, like the
claimant in Carroll, the Claim Petition should be granted. However, unlike in
Carroll, the medical experts here could not determine the specific etiology of
Claimant’s cardiac arrest or its cause, much less relate that cardiac arrest to
Claimant’s employment. Thus, Carroll is distinguishable.
      Fotta likewise is distinguishable and does not support Claimant’s assertion
that “[t]he necessity for medical evidence regarding ‘causal relationship’ applies to
the connection between the injury and disability – not as to the course of
employment.” (Claimant’s Br. at 10.) In Fotta, the claimant slipped from a
machine he was riding at work and fell approximately two feet to the ground.
Fotta, 626 A.2d at 1145. In the claim for benefits, the claimant “alleged that he
injured his right ankle and foot.” Id. After the claim petition was denied based on
a conclusion that there was no causal connection between the disability and the
incident at work, our Supreme Court reversed. Id. at 1146. The Court initially
held that there was “no obvious causal connection between [the claimant’s] injured
ankle and the fall he suffered at work[,]” as he had been previously experiencing
ankle problems. Id. Thus, the Supreme Court held that the only way the claimant
could prevail was to present unequivocal medical testimony “establishing that his


                                         13
disability either resulted from the fall or that his pre-existing condition was
aggravated by the fall.” Id. (emphasis added). Although the referee had found that
the employer’s physician, whose testimony was credited, did not opine that the
work fall accounted in part for the claimant’s disability, the Supreme Court held
that this finding was not supported by substantial evidence because that physician
had opined that the work-related “traumatic ankle injury” was contributing to the
claimant’s incomplete recovery from the pre-existing condition. Id. Thus, in
Fotta, there was an unequivocal medical opinion that the claimant’s disability was
partly attributable to his work-related fall and ankle injury. Id. at 1147. Unlike in
Fotta where there was a work-related fall that, in the unequivocal medical opinion
of the credited physician, aggravated a pre-existing injury thereby causing the
claimant’s disability, there was no unequivocal medical testimony here that
establishes that Claimant’s cardiac arrest was caused by his work duties.
Accordingly, there is no causal connection, partial or otherwise, between
Claimant’s disability associated with the non-work-related cardiac arrest and
cardiac condition and Claimant’s employment.
      Claimant also argues that, despite his contention that the WCJ erred in not
making credibility determinations set forth in his Statement of Questions Involved
section of his brief, credibility determinations regarding the medical evidence were
not required based on his prior arguments. (Claimant’s Br. at 2, 14.) Claimant
acknowledges that his physicians do not know what “triggered” the cardiac event,
but argues that because he was in the course of employment at the time of his
cardiac arrest and there is an obvious causal relationship between his driving
restrictions and the cardiac arrest, any disputes between the medical experts’
opinions do not impact a determination on the Claim Petition.           (Id. at 14.)


                                         14
Although we have rejected Claimant’s prior arguments pertaining to what he had
the burden of proving on his Claim Petition, we conclude, like the Board, that no
harmful error or abuse of discretion occurred in the lack of credibility
determinations here because Claimant was not able to produce sufficient medical
evidence to support a determination that there was a work-related cause for his
cardiac arrest.6
       Accordingly, we affirm the Board’s Order.




                                              ________________________________
                                              RENÉE COHN JUBELIRER, Judge




       6
          We do not reach Claimant’s third issue, whether the Board and WCJ erred in failing to
award Claimant penalties for Employer’s late filing of the NCD, because Claimant did not
prevail in the first two issues.

                                              15
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Robert Hallinan,                       :
                        Petitioner     :
                                       :
                   v.                  :   No. 80 C.D. 2016
                                       :
Workers’ Compensation Appeal           :
Board (Boston Coach),                  :
                      Respondent       :



                                     ORDER


      NOW, September 12, 2016, the Order of the Workers’ Compensation
Appeal Board, entered in the above-captioned matter, is hereby AFFIRMED.




                                       ________________________________
                                       RENÉE COHN JUBELIRER, Judge